On Application for Rehearing

STEAGALL, Justice.
On application for rehearing, we have again reviewed the extensive order written by the trial court, and we find that the order complies with the requirements set forth by this Court in Hammond v. City of Gadsden, 493 So.2d 1374 (Ala.1986).
In this case the trial judge granted the defendants’ motion for a new trial unless the plaintiffs filed a remittitur of $460,000. The plaintiffs refused to accept the remit-titur, and appealed. Even though we affirm the judgment of the trial court granting the defendants a new trial, we do so conditionally. We believe that we should permit the plaintiffs to elect whether to accept a judgment for an amount less than the amount awarded by the jury. Based on this belief, and pursuant to the authority granted to this Court by Code 1975, § 12-22-71, if the plaintiffs, within 28 days after the date this opinion is filed, file with this Court a remittitur of $460,000, then this Court will remand the case to the trial court with directions to set aside its judgment granting a new trial; otherwise, that judgment will stand affirmed.
We emphasize that our conditional af-firmance is based on the trial court’s specific finding that the verdict was the product of jury bias, passion, and prejudice; thus, our holding is not to be understood as expressing an opinion as to the maximum amount these plaintiffs are entitled to recover in the event of a new trial before an unbiased and unprejudiced jury.
AFFIRMED CONDITIONALLY; APPLICATION OVERRULED.
TORBERT, C.J., and MADDOX, BEATTY, HOUSTON, and ADAMS, JJ., concur.
JONES, ALMON, and SHORES, JJ., dissent.